t c summary opinion united_states tax_court tiffany paramore petitioner v commissioner of internal revenue respondent docket no 2041-00s filed date tiffany paramore pro_se monica j miller for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal - - revenue code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for tax_year the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for her son whether petitioner gualifies for head- of-household filing_status and whether petitioner is entitled to the earned_income_credit under sec_32 background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing her petition petitioner resided in orlando florida during petitioner had four minor children the second oldest child simeon gemaele thomas jr simeon was born in during the first part of petitioner and her children lived in an apartment and petitioner worked as a telemarketer in either april or date petitioner lost her job when the account she worked on ended in date petitioner and her three youngest children moved to miami florida where they lived with johnny fortune mr fortune mr fortune is the father of the two youngest children the eldest child dequane lived with petitioner’s mother in orlando florida while petitioner lived with mr fortune mr fortune was employed during but petitioner did not secure employment at the end of date petitioner and simeon moved in with petitioner’s mother while the youngest two children remained with mr fortune petitioner simeon and dequane lived with petitioner’s mother through the end of the year petitioner secured employment by the end of date and her mother worked during the period at issue simeon lived with petitioner for all of petitioner earned wages of dollar_figure in petitioner also received dollar_figure in housing subsidies from hud for herself and her four children in addition petitioner and her four children received dollar_figure from afdc and dollar_figure in food stamps further simeon’s father simeon gemaele thomas paid dollar_figure of child_support in on her federal_income_tax return petitioner claimed a dependency_exemption deduction for simeon and an earned_income_credit with simeon listed as a qualifying_child petitioner also filed her return claiming head-of--household filing_status in the notice_of_deficiency to petitioner respondent disallowed the dependency_exemption deduction and earned_income_tax_credit respondent alleges that petitioner failed to meet the requirements for the dependency_exemption deduction and did q4e- not have a qualifying_child for the earned_income_tax_credit respondent also changed petitioner’s filing_status to single discussion dependency_exemption deduction a taxpayer 1s permitted to claim as a deduction an exemption for certain dependents see sec_15l1 a c a taxpayer’s son qualifies as a dependent so long as the taxpayer provided more than half of the support to the dependent see sec_152 a sec_1_152-1 income_tax regs the level of support is determined by the support_test in which the total amount of support from all sources is compared with the amount of support actually provided by a taxpayer the taxpayer must establish by competent evidence the total amount of the support furnished by all sources for the taxable_year at issue see turay v commissioner tcmemo_1999_315 keegan v commissioner tcmemo_1997_511 sec_1_152-1 income_tax regs if the total amount of support is not established then it is generally not possible to conclude that the taxpayer provided more than half of the support to the claimed dependent see 56_tc_512 batson v commissioner tcmemo_2000_172 butler v commissioner tcmemo_1998_355 smith v commissioner tcmemo_1997_544 support includes such items as food shelter medical_expenses and clothing see sec_1_152-1 income_tax - - regs support also includes public assistance such as welfare and food stamps received by the individual these items are calculated as part of the total amount of support received by the individual and are not attributed to the taxpayer see 644_f2d_2 5th cir affg tcmemo_1980_111 smith v commissioner supra petitioner failed to establish that she provided more than one-half of simeon’s support we are unsure as to the total amount of support simeon received from all sources the record is also silent as to the amount of support simeon received from petitioner therefore we sustain respondent’s determination filing_status in order to qualify for head-of-household filing_status a taxpayer must satisfy the requirements of sec_2 pursuant to that section and as relevant herein an individual qualifies as a head_of_household if the individual is not married at the close of the taxable_year and maintains as her home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of a son or daughter of the taxpayer sec_2 a a taxpayer is considered as maintaining a household only if more than half of the cost of maintaining the household during the taxable_year is furnished by the taxpayer petitioner was not married at the close of simeon lived with petitioner for the entire year at issue however - - petitioner failed to demonstrate that she furnished more than half of the cost of maintaining the requisite household for simeon our conclusion is based on the analysis that parallels our previous analysis regarding the dependency_exemption issue we hold that petitioner does not qualify as a head_of_household for barned income credit on her federal_income_tax return petitioner claimed an earned_income_credit based on simeon as a qualifying_child in the case of an eligible_individual sec_32 allows an earned_income_credit against the individual’s income_tax_liability as relevant herein an eligible_individual is defined as an individual who has a qualifying_child for the taxable_year sec_32 a the record reflects that simeon is a qualifying_child pursuant to the requirements set forth in sec_32 a i through iv in this regard simeon satisfies the relationship_test see sec_32 a b the residency test see sec_32 a and the age_test see sec_32 c a c finally simeon is a child with respect to whom petitioner satisfied the identification requirement under sec_32 c a iv d by setting forth his name age and applicable_taxpayer identification_number on schedule eic karned income credit - therefore we hold that petitioner is entitled to the earned_income_tax_credit for reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
